Fourth Court of Appeals
                                San Antonio, Texas
                                       April 20, 2015

                                    No. 04-13-00106-CV

Barry BROOKS, Heston C. King, Stefen Douglas Brooks, Johanna Barton, and Jesse Rodriguez
                                     Benavides,
                                      Appellants

                                             v.

                          EXCELLENCE MORTGAGE, LTD.,
                                   Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-01173
                         Honorable Peter A. Sakai, Judge Presiding


                                      ORDER
       On April 13, Appellee Excellence Mortgage filed Appellee’s Unopposed First Motion for
Extension of Time to File Motion for Rehearing. The motion is hereby GRANTED. Appellee’s
motion for rehearing is due to be filed no later than May 18, 2015.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court